Although I do not necessarily find error in the court of appeal's amendment of plaintiff's increased judgment for the serious injury of loss of an eye, I question the initial threshold finding of liability in this case. In my view, in light of the number of inmates in our correctional system and the possibility of similar circumstances arising again, I would grant and docket this matter to conduct a full tort analysis on the issue of liability. See State ex rel. Jackson v. Phelps , 672 So.2d 665, 667 (La. 1996) ; and Parker v. State , 282 So.2d 483 (La. 1973).